Citation Nr: 0836154	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military duty from February to August 
1961, and then served as a reservist in the Nebraska Army 
National Guard until 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  Following a review of the claims 
folder, the Board concluded that additional development 
needed to occur with respect to the veteran's claim.  Thus, 
the claim was remanded in January 2008.  The development has 
been since completed and the claim has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical treatment records do not 
show treatment for or a diagnosis of a psychiatric disorder 
either while the veteran was on active duty or while 
performing Army National Guard training.  

3.  The veteran is service-connected for tinnitus and 
bilateral hearing loss.

4.  Two VA doctors have categorically concluded that the 
veteran's diagnosed psychiatric disorder is not related or 
caused by his service-connected disorders.  Additionally, one 
of those doctors has stated that the veteran's mental 
disorder is not related to his military service.  




CONCLUSION OF LAW

A psychiatric disorder was not caused by or the result of the 
veteran's military service, nor may it be presumed to have 
been incurred therein, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a March 2007 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  With respect to 
his Army National Guard records, the VA has obtained his 
service records along with his numerous retention physicals.  
These documents have been included in the claims folder for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the Board remanded the 
claim in January 2008 specifically so that the veteran could 
undergo mental health examinations by VA doctors.  Such exams 
occurred in August and September 2008.  The results of those 
examinations have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's most recent 
development instructions in the Board's January 2008 Remand 
for the issue discussed in the Decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in March 2006.  This letter specifically discussed the 
subject matter of Dingess and how the Dingess claim could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Full-time duty performed by members of the National Guard of 
any state is considered active duty for training.  38 C.F.R. 
§ 3.6(c)(3) (2007).  Duty (other than full-time duty) 
performed by a member of the National Guard of any state is 
considered inactive duty training.  38 C.F.R. § 3.6(d)(4) 
(2007).  The veteran has been vague with respect to his claim 
involving depression.  That is, the veteran has merely stated 
that his depression was "service-related".  He has not 
averred that it was the result of, or due to, or caused by 
his service.  Nevertheless, in order for the veteran's 
psychiatric disorder to be eligible for service connection, 
the evidence must demonstrate that the injury was either 
incurred or aggravated in the line of duty or was the result 
of a service-connected disability.

The veteran had active military service in 1961.  The service 
medical treatment records from this time do not show 
treatment for or complaints involving any type of psychiatric 
disorder or disability.  It is not until 1987 that any of the 
veteran's service records show complaints involving 
depression or some other psychiatric symptoms or 
manifestation.  As a result of the Board's January 2008 
Remand, the veteran's National Guard retention examinations 
have been obtained and included in the claims folder.  It is 
the Report of Medical History from September 1987 that notes 
that the veteran had suffered from "depression or excessive 
worry".  The periodic/retention physical that accompanies 
the Report of Medical History, also dated September 1987, 
notes, however, that the psychiatric portion of the clinical 
evaluation produced a "normal" finding.  Also noted on that 
same physical is the fact that the veteran was deemed 
qualified for retention in the National Guard.  

To support his assertions, the veteran has submitted numerous 
examination reports and treatment records from doctors who 
have treated him.  One set of reports note that the veteran 
received treatment from 1978 to 1998 from a Doctor T. M.  
This doctor diagnosed the veteran as suffering from recurrent 
major depression.  From 2003 to 2004, the veteran was seen by 
another private provider.  Again, he was diagnosed as 
suffering from depression.  

A third examiner provided treatment for a "severe recurrent 
major depressive disorder" in 2004.  It is of interest that 
a medical treatment report from November 2004 reported that 
the veteran had "struggled with depression for approximately 
15 years".  This information was provided to the health care 
provider by the veteran.  

The veteran was also seen by a fourth private doctor in 
October 2005.  A copy of that psychological evaluation was 
provided to the VA and has been included in the claims folder 
for review.  It is noted that the examination report was 
accomplished after the veteran was examined by the veteran.  
There is no indication or suggestion in the report that the 
examiner reviewed any of the veteran's private or VA medical 
records including the veteran's claims folder.  Nevertheless, 
the examiner provided a history of the veteran's current 
illness; this history was based upon information provided by 
the veteran and his spouse.  The veteran told the examiner 
that he had suffered from depression while on active duty but 
that he had not received treatment for said depression while 
in service.  He further told the examiner that since leaving 
service in 1961, he had experienced depression.  The examiner 
further examined the veteran and upon completion of the exam, 
the veteran was diagnosed as suffering from an adjustment 
disorder with anxiety and depressed mood along with recurrent 
major depression with melancholia.  The doctor reported the 
veteran's physical problems as bilateral hearing loss, 
tinnitus, diabetes mellitus, high cholesterol, reported 
hypertension, obesity, and the residuals of triple bypass 
heart surgery.  Despite this myriad of physical problems, the 
examiner ended his report with the following sentence:

Clearly, therefore, the depression noted 
is secondary to his hearing loss and 
other realistic problems that result from 
his hearing acuity problem.  

In conjunction with his claim, the veteran has undergone two 
separate VA examinations.  These exams were performed in 
August and September 2008.  Both examiners reviewed the 
veteran's claims folder including the private medical records 
contained therein.  The first examiner opined that the 
veteran's psychiatric disorder was not related to or caused 
by the veteran's service-connected tinnitus and/or bilateral 
hearing loss.  The examiner further noted that the veteran's 
mental disorder was not caused by or the result of external 
factors such as a physical condition.  The examiner 
categorically disagreed with the private examiner who 
asserted that the veteran's mental disorder was related to or 
caused by a service-connected disorder and then pointed out 
that, after interviewing him, the veteran did not even 
attribute his psychiatric disorder to his tinnitus or hearing 
loss.  That is, the veteran was not depressed due to or the 
result of his service-connected disabilities.  

The second examiner mirrored the conclusion proffered by the 
first VA doctor.  That examiner further opined that the 
history provided by the material in the claims folder did not 
support a diagnosis of depression while on active duty or in 
the time immediately after active duty.  Also noted by the 
examiner was the fact that it appeared that the veteran began 
suffering from depression many years before he was diagnosed 
as having hearing loss in both ears.  If the private 
examiner's opinion were correct, the veteran should have 
suffered from bilateral hearing loss first with depression 
resulting from the hearing loss, not vice versa as noted by 
the second VA examiner.  

Despite the two VA medical examination reports, the veteran 
has continued to assert that his depression is somehow 
related to or caused by or the result of his active military 
service or his many years in the Army National Guard.  

The veteran has insinuated that the information provided by 
the veteran support his assertions.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2007).  However, the veteran has not 
shown, nor has he claimed, that he is qualified, through 
education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, his opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, they are insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In other words, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that 
his current psychiatric disorder was caused by or the result 
of his military service or that a service-connected 
disability caused such a mental disability.  In the absence 
of evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The veteran and his attorney have insinuated that since the 
private psychologist in October 2005 attributed the veteran's 
psychiatric disorder to his service-connected tinnitus and 
bilateral hearing loss, service connection should be 
automatically granted.  The Board disagrees.  Medical history 
supplied by a patient to a doctor when an individual is 
obtaining medical treatment is viewed as being highly 
credible in the law.  As reported, none of the service 
treatment records suggests or implies that the veteran was 
treated for a psychiatric disorder while he was on active 
duty or while he was performed National Guard training.  

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between the 
psychiatric disorder, manifested prior to his hearing loss, 
and the veteran's service-connected disorders.  The Board has 
the duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The October 2005 opinion appears to have been based solely on 
statements provided by the appellant and his spouse.  There 
is no indication that the doctor reviewed the veteran's 
claims folder or his service medical treatment records or any 
private treatment records.  Moreover, the examiner did not 
provide any corroborative treatises or excerpts that would 
give his statement more credibility.  Additionally, the 
examiner failed to discuss the fact that the veteran 
exhibited symptoms and manifestations indicative of a 
psychiatric disorder many years before he was diagnosed with 
having tinnitus and hearing loss of both ears.  The opinion 
itself does not provide underlying reasons and bases for its 
conclusion other than the veteran's reported history.  As 
such, the Board finds the statement from the doctor 
inconclusive and speculative.  It is not definitive in 
proving the claim.  The assertion is deemed to be of limited 
weight as the statement fails to assert a medical basis upon 
which the suppositions have been predicated thereon.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). See 
also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  It is the 
conclusion of the Board that the hypothesis lack significant 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

Additionally, the Board finds that the two opinions provided 
by the VA examiners in 2008 more probative.  These opinions 
have not suggested that there is any relationship between the 
diagnosed psychiatric disorder, the service-connected 
disabilities, or even the veteran's military service.  Also, 
both opinions were provided after the doctors thoroughly 
reviewed all of the veteran's proffered medical documents.  
They were not based solely on information provided by the 
veteran or his spouse.  The Board finds that these two 
opinions regarding a nexus to be more probative because they 
are more-informed.  

In deciding this claim the Board takes into consideration its 
obligation to explain findings and to carefully consider the 
benefit-of-the-doubt standard.  Under the of benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
doubt belongs to the veteran.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

There is no evidence showing, insinuating, or suggesting that 
the veteran developed a psychiatric disorder within one year 
of separation from service, which would justify entitlement 
to service connection on a presumptive basis.  The post-
service evidence indicates that the veteran was not diagnosed 
with depression until 1978 - seventeen years after the 
veteran was released from active duty.  As such, in the 
absence of diagnosis of a mental disorder within one year of 
separation from service, presumptive service connection must 
be denied.

As previously noted, in order to establish basic eligibility 
for veterans benefits based upon his service in the Army 
National Guard, the veteran must establish that he was 
"disabled . . . from a disease or injury incurred or 
aggravated in the line of duty during active duty for 
training or from an injury incurred or aggravated in the line 
of duty during inactive duty for training."  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995)  From 1961 to 1987, none 
of the veteran's National Guard retention physicals have 
indicated or suggested that the veteran was suffering from a 
psychiatric disorder.  Although the veteran reported to the 
Army in 1987 that he has previously experienced depression, 
the examination that was accomplished in conjunction with his 
report failed to produce a diagnosis of a psychiatric 
disorder.  Additionally, none of the veteran's service 
medical treatment records insinuates, suggests, or concludes 
that the veteran was suffering from symptoms and/or 
manifestations indicative of a mental disorder while he was 
performing National Guard duties.  Also, those same service 
records and physical examinations do not suggest that the 
veteran's psychiatric disorder was aggravated by his military 
service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an inservice incident or a service-connected 
disability and the manifestations of a psychiatric disorder, 
the Board concludes that the preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt standard is 
therefore inapplicable.  Thus, the Board is unable to 
identify a basis for granting service connection for a 
psychiatric disorder to include major depression.  Gilbert, 
supra, at 57-58; 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for depression is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


